DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-19 of U.S. Patent No. 10,568,736. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim, inter alia, an assembly comprising: a delivery catheter having a distal end; a guidewire configured to extend distally through the delivery catheter and beyond the distal end of the delivery catheter such that the guidewire can form at least a partial loop around a patient's native mitral valve leaflets; a support member configured to be advanced over the guidewire, wherein the support member comprises a first end portion, a second end portion, and a longitudinally extending linking portion between the first end portion and the second end portion, wherein the first end portion comprises a locking member configured to mate with the second end portion to form an annular band; and a prosthetic heart valve that is deployable within the native mitral valve leaflets such that the native mitral valve leaflets are positioned between and engaged by the annular band and the prosthetic heart valve.
The present application and U.S. Patent No. 10,568,736 also claim an assembly comprising: a first delivery catheter having a distal end; a guidewire configured to extend distally through the first delivery catheter and beyond the distal end of the first delivery catheter such that the guidewire can form at least a partial loop around the native mitral valve leaflets; a support member comprising a first end portion, a second end portion, and a longitudinally extending linking portion between the first end portion and the second end portion, wherein the support member is configured to be advanced over the guidewire and around the native mitral valve leaflets, wherein the first end portion comprises a locking member configured to mate with the second end portion to form an annular band encircling the native mitral valve leaflets; a prosthetic heart valve comprising an annular frame that is radially collapsible and expandable between a radially collapsed configuration and a radially expanded configuration, and a valve structure positioned within the frame; and a second delivery catheter configured to deliver the prosthetic heart valve into the patient's heart with the prosthetic heart valve in the radially collapsed configuration on a distal end portion of the second delivery catheter and deploy the prosthetic heart valve to the radially expanded configuration within the native mitral valve such that the native mitral valve leaflets are positioned between and engaged by the annular band and the prosthetic heart valve.
 	The present application and U.S. Patent No. 10,568,736 further claim an assembly comprising: a delivery catheter having a distal end; a guidewire configured to extend distally through the delivery catheter and beyond the distal end of the delivery catheter such that the guidewire can form at least a partial loop around a patient's native mitral valve leaflets; a support member configured to be advanced over the guidewire, wherein the support member comprises a first end portion, a second end portion, and a longitudinally extending linking portion between the first end portion and the second end portion, wherein the first end portion comprises a locking member configured to mate with the second end portion to form an annular band; a precurved catheter configured to extend through a lumen of the delivery catheter, the precurved catheter comprising a precurved distal end portion that is biased to return to a predetermined curved configuration when it is advanced out of an opening in the delivery catheter, the precurved catheter comprising a lumen configured to receive the guidewire such that the guidewire can be advanced through the precurved catheter and the delivery catheter; and a snare configured to capture a distal end portion of the guidewire.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rowe et al. (8,236,049). Rowe et al. disclose, at least in figures 19-22, 25, and 26 and col. 21, line 53 to col. 23, line 33 and col. 24 lines 1-17; an assembly comprising: a delivery catheter (400) having a distal end; a guidewire (440) configured to extend distally through the delivery catheter and beyond the distal end of the delivery catheter such that the guidewire can form at least a partial loop around a patient's native mitral valve leaflets (I.e., the guidewire is configured or capable of forming a partial loop around mitral valve leaflets, since it is capable of forming a partial loop around chordae tendineae at the lower parts of the leaflets.); and a support member (combination of 430 and 432) configured to be advanced over the guidewire, wherein the support member comprises a first end portion (430), a second end portion (432) , and a longitudinally extending linking portion (combination of 431 and 433) between the first end portion and the second end portion, wherein the first end portion comprises a locking member (431) configured to mate with the second end portion to form an annular band; and a prosthetic heart valve (480) that is deployable within the native mitral valve leaflets such that the native mitral valve leaflets are positioned between and engaged by the annular band and the prosthetic heart valve.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
After reconsideration of the prior art of record, the indication of allowable subject matter (set forth in the Office action of July 15, 2022) in claims 1, 3-11, and 18-20 is hereby withdrawn in view of new and restated grounds of rejection.
The objection to the specification (the abstract) is also withdrawn.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771